
	
		I
		112th CONGRESS
		2d Session
		H. R. 6618
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Mr. Smith of
			 Washington (for himself and Mr.
			 Reichert) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To further the mission of the Global Justice Information
		  Sharing Initiative Advisory Committee by continuing its development of policy
		  recommendations and technical solutions on information sharing and
		  interoperability, and enhancing its pursuit of benefits and cost savings for
		  local, State, tribal, and Federal justice agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Justice Global Advisory
			 Committee Authorization Act of 2012.
		2.Global Justice
			 Information Sharing Initiative Advisory Committee
			(a)DefinitionIn
			 this Act, the term Committee means the Global Justice Information
			 Sharing Initiative (Global) Advisory Committee established by the Attorney
			 General.
			(b)AuthorizationNotwithstanding
			 section 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.), the
			 Committee shall not terminate unless terminated by an Act of Congress. The
			 Attorney General is authorized to provide technical and financial assistance
			 and support services to the Committee to carry out the activities of the
			 Committee, including the activities described in subsection (c).
			(c)ActivitiesIn
			 addition to any activities assigned to the Committee by the Attorney General,
			 the Committee shall—
				(1)gather views from
			 agencies of local, State, and tribal governments and the Federal Government and
			 other entities that work to support public safety and justice;
				(2)recommend to the
			 Attorney General measures to improve the administration of justice and protect
			 the public by promoting practices and technologies for database
			 interoperability and the secure sharing of justice and public safety
			 information between local, State, and tribal governments and the Federal
			 Government; and
				(3)submit to Congress
			 an annual report regarding issues considered by the Committee and
			 recommendations made to the Attorney General by the Committee.
				(d)Sense of
			 CongressIt is the sense of Congress that local, State, and
			 tribal governments and other relevant entities should use the recommendations
			 developed and disseminated by the Committee in accordance with this Act to
			 evaluate, improve, and develop effective strategies and technologies to improve
			 public safety and information sharing.
			(e)Information from
			 DOJ funding applicants
				(1)In
			 generalBeginning on the date
			 that is one year from the date of enactment of this Act, the Attorney General
			 shall require that any applicant for a funding solicitation from the Department
			 of Justice for the implementation of an information sharing solution shall
			 include within the application for such funding—
					(A)how the
			 information sharing solution would comply with applicable standards endorsed by
			 the Committee; or
					(B)in the case that
			 such information sharing solution would not comply with such standards, the
			 reason for such non-compliance.
					(2)Information not
			 to affect award decisionsInformation provided by an applicant
			 pursuant to paragraph (1) shall not affect any decision for making an award to
			 such applicant for the implementation of an information sharing solution unless
			 the agency making such award specifically requires use of applicable endorsed
			 standards or specifications as a condition for accepting such award.
				(3)RegulationsThe
			 Attorney General is authorized to issue such regulations as may be necessary to
			 carry out the provisions of this subsection.
				3.Report of the
			 attorney general on information sharing between corrections agencies, law
			 enforcement agencies, and the interstate commission for adult offender
			 supervision
			(a)ReviewThe
			 Attorney General, based on input from local, State, and tribal governments
			 through the Committee and other components of the Department of Justice, shall
			 review the state of information sharing between corrections and law enforcement
			 agencies of local, State, and tribal governments and of the Federal
			 Government.
			(b)ContentsThe
			 review by the Attorney General under subsection (a) shall—
				(1)identify policy
			 and technical barriers to effective information sharing;
				(2)identify best
			 practices for effective information sharing; and
				(3)assess ways for
			 information sharing to improve the awareness and safety of law enforcement and
			 corrections officials, including information sharing by the Interstate
			 Commission for Adult Offenders Supervision.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Attorney General
			 shall submit to Congress a report regarding the review under this section,
			 including a discussion of the recommendations of the Committee and the efforts
			 of the Department of Justice to address the recommendations.
			
